                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

JIMMY DEAN CARPENTER                                                                       PLAINTIFF

v.                                                                                  No. 1:18CV146-RP

ITAWAMBA CO. JAIL
ITAWAMBA CO. SHERIFF DEPT.
VICKY RUSSELL (JAIL ADMINISTRATOR)
DWIGHT HILL (JAILER)
SHERIFF CHRIS DICKERSON
DR. ARRIOLA
TYLER GORDON
STEVEN GRAY
LARRY JOHNSON
                                                                                       DEFENDANTS


                                             JUDGMENT

         In accordance with the memorandum opinion entered this day:

     (1) Defendants Itawamba County Jail and the Itawamba County Sheriff’s Department are
         DISMISSED with prejudice from this suit;

     (2) The plaintiff’s claims against the remaining defendants – Jail Administrator Vicky Russell,
         Jailer Dwight Hill, Sheriff Chris Dickerson, Dr. Arriola, Tyler Gordon, Steven Gray, and
         Larry Johnson – will PROCEED;

     (3) The plaintiff’s allegations regarding the free exercise of religion are DISMISSED with
         prejudice for failure to state a claim upon which relief could be granted; and

     (4) His claims for excessive force, denial of medical care, mail tampering, denial of access to the
         courts, and retaliation will PROCEED.

         SO ORDERED, this, the 16th day of November, 2018.


                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
